Citation Nr: 1142593	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-32 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected migraine headache.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1998 to January 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Board obtained a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901(a).  The VHA opinion was provided to the Veteran and the Veteran was afforded 60 days to provide additional argument or evidence, but there is no record of a response.  


FINDING OF FACT

Hypertension was not affirmatively shown to have had onset during service, and hypertension, first diagnosed after service beyond the one-year presumptive period, is unrelated to an injury, disease, or event of service origin or to service-connected migraine headache.  


CONCLUSION OF LAW

Hypertension is not due to injury or disease that was incurred in or aggravated by service; hypertension as a chronic disease may not be presumed to have been incurred in service; and hypertension was not the caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).   
 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in May 2007.  The Veteran was notified of the evidence needed to substantiate the claim of secondary service connection, namely, evidence of current disability; evidence of a service connected disability and evidence of a relationship, causation or aggravation, between the current disability and the service connected disability.  





The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of a secondary service connection claim, except for the provisions for the effect date of a claim and for the degree of disability assignable). 

As the provisions for the effect date of a claim and for the degree of disability assignable were provided after the initial adjudication, the timing of the notice was not in compliance with pre-adjudication notice, but as the claim of service connection is denied no effective date or disability rating can be assigned as a matter of law so the Veteran has not been prejudice by the timing of the notice. 

To the extent the VCAA notice did not include the information and evidence not of record that was necessary to substantiate the claim of service connection on a direct basis, the VCAA notice was inadequate.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116, 122 (2005) rev'd in part by Mayfield v. Nicholson, 444 F.3d 1328   (Fed.Cir.2006) (The omission of a key element, that is, evidence needed to substantiate a claim, has an adverse or prejudicial effect on the ability of a claimant to meaningfully participate in the processing of the claim and essential fairness of the adjudication; an error is prejudicial when the error affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects the essential fairness of the adjudication; and under such circumstances, VA has the burden to show that the prejudicial error did not affect the essential fairness of the adjudication.). 


A lack of prejudice may be shown by demonstrating that the purpose of the notice was not frustrated, for example, (1) that any defect in the notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that she should have provided it; or (2) that a reasonable person could be expected to understand from the notice provided what was needed.  Mayfield at 121. 

In this case, a statement of the case was issued in July 2009, addressing direct service connection.  Thereafter the Veteran was afforded the opportunity to submit additional argument and evidence.  As the purpose of the VCAA notice is to notify the Veteran of the evidence necessary to substantiate the claim, the Veteran was not harmed as the Veteran's interest that the VCAA notice was designed to protect was not affect, that is, the essential fairness of the adjudication was not affected because of adequate notice of the need to submit evidence and argument.  Based on the facts and circumstances of the entire record, the Board finds no evidence that the Veteran was prejudiced by inadequate VCAA notice, pertaining to direct service connection. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 

In July 2011, the Board obtained a VHA opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VHA opinion obtained in this case was sufficient, as it considered the pertinent evidence of record and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4). 


As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to VA compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 



Where a veteran served 90 days or more of continuous, active military service and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for a disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that she was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  



Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

In August 2006, the Veteran filed a claim of service connection for hypertension.  She asserted that her hypertension was secondary to her service-connected migraine headache.  

The service treatment records do not show a complaint, diagnosis, history or treatment of hypertension.  On separation examination, the Veteran's blood pressure readings were 142/86 and 142/88.  


For VA purposes, VA Training Letter 00-07 (July 17, 2000) governs medical diagnoses of hypertension and provides that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg. 

The VHA expert found that the two blood pressure readings were insufficient to show a diagnosis of hypertension because the diagnosis should be based on ambulatory blood pressure monitoring or, if that was not possible, on a log of blood pressures recorded outside of a doctor's office.  Therefore, the Board concludes that on the basis of the service treatment records, hypertension was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

As the service records show that the blood pressure readings were 142/86 and 142/88, the principles of service connection pertaining to continuity of symptomatology under 38 C.F.R. § 3.303(b) not apply.  

After service, in January 2001, the Veteran's blood pressure reading was 140/80.  In March 2001, it was noted that the Veteran's blood pressure had increased.  In May 2001, hypertension was diagnosed.  As hypertension was first diagnosed in May 2001, over a year after separation from service and outside the presumptive period following the date of separation from military service in January 2000, service connection for such condition as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 is not established.  

As for service connection based on a diagnosis after service under 38 C.F.R. § 3.303(d) and secondary service connection under 38 C.F.R. § 3.310, the competent evidence does not link the current diagnosis of hypertension to an injury, disease or event in service or to the service-connected migraine.   

The Veteran is service connected for migraine headache.  The VHA opinion, provided by a VA nephrologist, provides that a rise in blood pressure is expected to accompany any type of pain or stress.  The coincidence of high blood pressure with the pain of migraine reflects normal human biology, but does not portend chronic hypertension and is not evidence that recurrent migraine led to hypertension that persists in the absence of pain.  The nephrologist concluded that the Veteran has two common and unrelated medical conditions.  The nephrologist also reasoned that numerous disorders cause hypertension directly by mechanisms that are understood  and several risk factors increase the likelihood of hypertension that are not clearly understood.  Migraine is not recognized as a cause of or a risk factor for hypertension.  As the Veteran had established generally acknowledged risk factors for hypertension, including race, obesity, and probably sleep apnea, the nephrologist found that the likelihood that migraine caused hypertension was close to zero.  

In September 2009, a private physician stated that the Veteran has hypertension and migraines headaches and each one can aggravate each condition.  

The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the merits of the findings and the details of the opinions, the Board places more weight on the opinion of the VHA nephrologist.  The VA medical expert provided a rationale for the conclusion reached including that normal human biology explains a raise in blood pressure during migraines as well the several, unrelated risk factors for hypertension.  The VA medical expert also explained that the service records did not provide sufficient evidence of a diagnosis in service.  





The Board rejects the private favorable opinion as a mere conclusion without rationale, which is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Accordingly, the Board places little probative value on the private medical opinion.  

Although the Veteran is competent to describe elevated blood pressure readings, hypertension is not a condition under case law that has been found to be capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The determination as to the presence or diagnosis of such a disability or its relation to a service connected disability is medical in nature.  Savage, 10 Vet. App. at 498; Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Here, the presence of hypertension cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses; therefore hypertension is not a simple medical condition that the Veteran is competent to identify.  Also, the Veteran's lay opinion is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience. 







In that regard, the question of causation, that is, the relationship between hypertension and migraine headache is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hypertension and migraines.  To this extent, the Veteran's statements regarding diagnosis or aggravation are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim. 

The VHA expert, who is qualified by education and training to offer a medical opinion is persuasive evidence against the Veteran's claim.  

For the above reasons, the preponderance of the evidence is against the claim of service connection for hypertension on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, and on a secondary basis under 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hypertension, including as secondary to service-connected migraine headache, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


